The court, sitting in full bench, has reviewed this case very thoroughly. The principles of law as stated above are approved, but my associates are unanimously of the opinion that a proper application of those principles must result in a denial of the cross-complainant's equity of subrogation, because the restoration of the discharged claim cannot be made without putting the complainant, as holder of the second incumbrance, in a worse position than he would have been in had the prior claim not been discharged.
The question is one of obvious delicacy and difficulty, and I have yielded my original views to the judgment of the majority. It results that the application for rehearing is granted, the judgment is set aside, and the decree of the circuit court is affirmed.
Affirmed.
All the Justices concur. *Page 524